Chambers, J.
(concurring in part and dissenting in part) — The people of this State are entitled to the exercise of ordinary care by their public servants to ensure those lawfully incarcerated are not inadvertently released. The people of this State are entitled to the exercise of due care in the supervision of those who have been released. See Taggart v. State, 118 Wn.2d 195, 218, 822 P.2d 243 (1992). The people of this State are also entitled to the exercise of ordinary care to ensure that those who should not be incarcerated are not incarcerated. To the extent that the *161majority recognizes that principle, I concur. However, to the extent that the majority finds no duty to take reasonable steps to investigate claims of misidentification, I dissent. I would affirm the Court of Appeals in its entirety.
State Law Claims
When Washington repealed sovereign immunity in 1961, it was because our legislature concluded that public servants should be accountable and responsible for their conduct. No higher standard is required of governmental entities than is required of ordinary folks. The standard of ordinary care does not guarantee that a mistake will not be made. However, accountability to the standard of ordinary care does guarantee that governments may not act wrongly with impunity.
As the majority properly recognizes, jailers have a duty to take steps to release a detainee once they know or should know that the detention is unwarranted. Tufte v. City of Tacoma, 71 Wn.2d 866, 870, 431 P.2d 183 (1967). The same standard should apply here. Accordingly, jailers have a duty to take steps to release a detainee once they know or should know in the exercise of ordinary care that the confinement of the detainee is improper.
The majority discusses the duty of the detainee to put the jail on notice that a mistake has been made. We should not confuse the duty of the detainee to exercise ordinary care to inform the authorities of a mistaken identity with the duty of the government to exercise care in performing its duties.
Albeit in the context of the 42 U.S.C. § 1983 claim, the majority rejects David Brooks’ argument that the court should consider his entire 26 days of confinement, including 23 days of confinement after his court appearance. The majority could be read as suggesting that the appearance of Brooks before a judge should cut off any consideration of the remaining 23 days of being wrongfully confined. I caution that the majority should not be read to imply that, as a matter of law, Brooks’ court appearance ends any potential
*162liability. The majority of this court chose not to reach that issue. Majority at 158. The majority correctly states, “ ‘[t]he elements of negligence are duty, breach, causation, and injury.’ ” Majority at 155 (quoting Keller v. City of Spokane, 146 Wn.2d 237, 242, 44 P.3d 845 (2002)). As we have long recognized there may, of course, be more than one proximate cause of an injury. Hellan v. Supply Laundry Co., 94 Wash. 683, 689, 163 P. 9 (1917). Unless the court’s action amounts to a superseding intervening cause, the jail is not relieved of its duty.
Federal Law Claims
I concur with the majority and the Court of Appeals that Brooks’ 42 U.S.C. § 1983 due process claim was properly dismissed.
Conclusion
Sadly, the majority has rejected “the argument that jailers have a duty to investigate claims of misidentification.” Majority at 160. Under Washington law, jailers should have a duty not to detain a person that they know, or should know in the exercise of ordinary care, should not be detained. I join the majority in remanding Kevin Stalter’s claims to trial and in dismissing Brooks’ § 1983 action, though for different reasons. However, since I would remand Brooks’ common law claims to trial, I dissent in part.
Sanders, J., concurs with Chambers, J.